DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16,18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1; line 8-10 recited that “forming traces of the component carriers with a width smaller than 30 µm and that are separated from one another by a separation distance up to 30 µm” and Claim 13; line 8-10 recited that “forming traces of the component carriers with widths in a range between 1µm and 30 µm and that are separated from one another by a separation distance in a range between 1µm and 30 µm”. 													However the examiner couldn’t find any description about “forming traces of the component carriers with a width smaller than 30 µm and that are separated from one another by a separation distance up to 30 µm” and “forming traces of the component carriers with widths in a range between 1 µm and 30 µm and that are separated from one another by a separation distance in a range between 1 µm and 30 µm” in the specification. Therefore, the above mentioned limitations are new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1; line 8-10 recited that “forming traces of the component carriers with a width smaller than 30 µm and that are separated from one another by a separation distance up to 30 µm” and Claim 13; line 8-10 recited that “forming traces of the component carriers with widths in a range between 1µm and 30 µm and that are separated from one another by a separation distance in a range between 1µm and 30 µm”. 													However the examiner couldn’t find any description about “forming traces of the component carriers with a width smaller than 30 µm and that are separated from one another by a separation distance up to 30 µm” and “forming traces of the component carriers with widths in a range between 1 µm and 30 µm and that are separated from one another by a separation distance in a range between 1 µm and 30 µm” in the specification. Whereas specification, [0027] recited that the method comprises forming the line/space ratio of the component carriers manufactured based on the arrays smaller than 30 µm, in particular in a range between 1 µm and 30 µm and [0075] recited that forming the line/space ratio of the component carriers 100 manufactured based on the arrays 104 smaller than 30 µm, in particular in a range between 1 µm and 30 µm.  It is unclear as to what can be reasonably considered as “width” and “separation distance” since the specification is totally silent regarding these limitations as they are inconsistent with the originally filed specification, and thus it is uncertain as to what  applicants are referring to as “widths in a range between 1 µm and 30 µm and that are separated from one another by a separation distance in a range between 1 µm and 30 µm.

Applicant’s arguments with respect to claim(s) 1-16, 18, 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729